. .        .         i        :.                            I.


          ._.               .I                 .:
                                                                        .I                         ,.,



Hon. Hall H. Logi,  Chaitian                                       ’                                          4
State Board of Control
Austin, T+as                                                                 Opinion No. V-644
                . .
                                                                             R&    Construction of ‘the ap-
                                                                                 ~’propriatioxi for. establish-
                                                                             ... ing the:Weaver: H. Baker
                                                         .      -. _.     , , Memorial Tuberculosis
                                                             _.. _                 Sanatoriuui and the ap-
                                                                .L.               .propriation for the support
                                     ., :‘..                          .jl  .: ~. and maintepapct thereof for
                                                             ,.                 : the curzeirt fiscal year.
Dear Sir:                                                      :._                .~.
                                                         ‘. ..               .?.:.:i.,
                                                                                   ..        .,
         Your J&ter ‘Lx&e&g                                       anopiniowof          ti&~&fice   in part res&:

                  “There is hereby appr~pri&ed’f&        ‘the’fiscal
    :.   .ycar~;eding. August 31, 1948,~.tbe ~sum of-Five Hpn-.
          dred Fifty Thousand ($55,O,C!OO.OO)Dol&rs.for          the
          conversion.an&&caring       of.tiQe to Moore Field
          near Mission, Tekas, in dccordance witbsenate
         .Bill No. 147, Acts of Regular Sessioa, 50th Legis-
          la~rs.,~!1947,;~d.d~tabUshing.fhc:~Wravsr        H;‘l)akcr
          Memorial:TubCrculotiisSanator~ium.         &~.tbe .event.;z.
          MooreiFkJd canixot bq secuked,the:.B&ard af C-t.,.
          trol:abalkhave autborit$ to.Jeste+bUsh.said Saaat&uxn
          at such:otJxerqdace:~as .the Board of :&~trol...may        .:
          ti.Ct.:   FOX w 'ffSCdyear.e,ZJdhg~dhlg~~k~31,:       1949.i
          the unexpended bhlance of Five Huadred Fifty Tbou-
          iand~($550,DOO;OO).Dollars is N ppropriated for
          qonversioni : (For. t&fiscal     yea P endiag’.August .31;~
          1948, Xbere is :approp&k?d the sum of .Thkea shunt
          dred, Ten .Thou&nd. ($~310;000.00) Dollars. to the : .
          Weaver H; BakkMemorial           Tuber’culosis Sanatorium
          for salaries, operation, support, maintenance. gener-
          al improvements, repairs and contingent expenses.)
          For the fiscal year ending August 31, 1949, there is
          appropriated Six Hundred Thousand ($600,000.00)
222   Hon. Hall H. Logan, Page 2 (V-644)


             Dollars for salaries, operation, support, msin-
             tenance, general improvements, repairs and
             contingent expenses& Upon the establishment of
             such hospital, patfents shall be admitted, thereto
             in accordance with +be 14~s.  roles and regyla-
             tions appUcab& to, *t admission of patfents to
             the State Tuberculosis Sanatorium at Carl&ad.
             Texas..

                    “Complying with the above quoted Legisla-
             tive Act the Comptroller of Public Accounts cre-
             dited the folJo*g  appropriation accounts for the
             current ytarz

             .No.                Description              Amount

             K-696    For the c,onvtrsion and securing    $ 550,ObO.OO
                      of Title to Moore Field near Mfs-
                      don, Tex+s, In accordance wfth
                      S&B. 147, R.S. 5,OthLegislature.
                      and estabD@fng the Weaver H.
                      Baker Mkncirial. ‘Ifybtrculosis Sum-
                     iAct&qn. .&the event Moore Field can-
                      not be secured the Board of Control
                      shall have authority to tstablfsh said
                      Sanatorium atsuch other place as the
                      Board of.Control may direct.

             K-697   For Salaries; operation, support,    3 10,00b.00
                     mainttnanct, general fmprove-
                     .mtnts, +tpriri and contingent tx-
                     past.

                    aTitle to tht Mere   Field Proptrtits his
             been acquired .by the State and this Board is now
             engaged in converting the acquired propertiCs to
             a Tuberculosis Hospital. There are no patients
             at thfs institution and none are sntfcipated until
             convtrsion of the pwperties i6 compltttd.

                   ‘In accordance with fnstructions from this     -
             Board most of the tipenses of this project have
             been paid from appropriation K-697 &scribed
             above. However, the Comptroller of Publfc Ac-
             counts has qutstfoacd a number~of these items
             (set attachments).
Hon. Hall H. Logan, Page 3 (V-644)       ’         .                    223

                  ‘%I our option, appropriation’K-,696 is
      I
           available for any ‘expenses connected with the
           conveision of this property. Since all expenses
           now ‘being incurred are’the dfrect result of the
           program, to convert this war time army air
           field to a State Tubercular Hospital; it would
           appear that all invoices, and payrolls covering
          .thew expenses might properly be charged to
           appropriation K-696.
     .       ’ *We w&Id appreciate your opinion.”
                8.                       -
         The pertfixent part of Senate Bill No. 147, Acts 50th Legis-
lature, ‘page 58; fs Section 1; which ,reads:
                ;.,:  .:.    .
                 “Section 1. The State Board of Control is
          hereby authorfned to negotiate for and to acquire
          from the ynited States Government, or any agency
          thereof, by gift, purchase, or lease-hold, for and
          On behalf of the State of Texas, for use in the State
          eletmd~~hrj     servic.6, and in the t stablishrnent .of
          state tuberculosis Sanatoriums, any lands, bufldfngs,
          and’fdcil#fes wftbfn the State of Texas. and any per-
          sonal properties wherever located, and to take title
          thereto for and in the neme of the State of Texas.’

        In accordance with the authority conferred upon the-Board by
Senate ~Biil No. ‘147 and appropriation No. K-696, it secured for the
State of Texas title to Moore Field and many buildings situated thtre-
on, and is now‘engagtd in doing those things which in its judgment are
necessary to convert the premises into an established tuberculosis
sanatorium.    *There are do patients at this institution and none are
anticipatad until conversioriof the properties is completed..

        Your Board is of the opinion that any expense incurred by it in
connection with the .conversion of this property into a tuberculosis
sanatorium is properly payable from appropriation No. fG696.       You
have submittedto the Comptroller, for his approval andpayment        out
of appropriation No. K-696, stveral.accounts    for such items as kero-
sene. thrfftane,,grocerfes, vegttabks,   paper towels, rugs, chairs,
tables, and othtr4urxiitki;  postage’ stamps, and a typewriter.   The
Comptroller refused to approve any of these accounts for payment from
this appropriation because, in his opinion, such expenditures are only
payable from appropriation No. K-697.

       After 4 careful consideration of Senate Bill NO. 147 and appropri-
ations Nos. K-696 and K-697, we have concluded that the Legislature
      Hon. Hall H. Logan, Page 4 (V-644) .’                                   .‘,

224
      intended for the Board, after it had acquired title to Moore Field,
      to do those things which in its judgment w-era necessary to put the
      Field and the buildings thereon in suitable conditfonrfor. use and
      occupsncy as a tubercasis     sanatorium, and.to pay,-eXpenditurea
      incurred for such purposes out of appropriationNo...K-696.      It is
      our further opfnfon that expenditures for furniture; tqufpment and
      supplies of every kiad and character. necessary to,makt .my build-
      ing suitable for use and occupancy for the purpose for ~which it was
      designed are properly payable from thfs appropriation.

              .You have fnformed us that all of the above mentioned ex-
      penditures have been in connection with the conversion a@ tqnfppfng
      of such installation for hospital purposes, including~tht:groctries
      and vegetables being furnished carpenters and other employees now
      engaged in such work. Under the se conditions the items may be
      paid from appropriation K-696,:

                              ~,.,   ,   ~SulvlMARY.

                           Any expenditure made by thk S&e ‘Board of
                    Cox&ol.for the purpose .of ~puttfngMoore Field in
                    s&able condition for use snd ,occupancy as a tu:.
                   .bercuJosfs sanatorium may be paid from appro-
                    priation No. K-696 (Acts 50th Leg., p, 607).

                                                       Yours    very truly,

                                            ATTQRNEYGENERALOFTEXAS
             ;.         ;~
               :    .’
         .            i:_ . . .. (          By   &,+di&&&)
                     ,:    .     :                  B&t    W. Bryant                ,.
                   ,.        ‘~.,.                  Assistant
      BWB:wb:vmb




                        a.                  ATTORNEY           GENERJU